Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
	
Status of Claims
	Claims 1-18 are pending in the application and have been examined to the extent they read on the subject matter of record.
Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 03/11/2022 is a continuation of 15571647, filed 11/03/2017  which is a national stage entry of PCT/NL2016/050326 with an international filing date of 05/06/2016 and claims foreign priority to EP15166652.6  filed 05/06/2015.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-18 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent 11,291,625 B2.  . 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent  11,291,625 (“625”) because the instant claims are drawn to an antimicrobial composition comprising an antimicrobial agent, a pharmaceutically acceptable carrier material, and an N-vinyl lactam copolymer, wherein said copolymer is obtainable by solution polymerization of vinyl pyrrolidone monomer units (A) and hydrophobically derivatized maleate monomer units (B).
The instant claims are directed to an antimicrobial composition comprising an antimicrobial agent, a pharmaceutically acceptable carrier material, and an N-vinyl lactam copolymer, wherein said copolymer is obtainable by solution polymerization of vinyl pyrrolidone monomer units (A) and hydrophobically derivatized maleate monomer units (B) of the following general formula:

    PNG
    media_image1.png
    146
    208
    media_image1.png
    Greyscale


Wherein R1 and R2 are each independently hydrogen or methyl, R3 and R4 are each independently selected from hydrogen, and linear and branched C6-C20 alkyl groups, with the exception that both R3 and R4 are hydrogen, wherein said polymerization comprises the continuously feeding of a monomer mixture comprising about 70-90 weight % of monomer (A) and about 10-30 weight % of monomer (B), over a predetermined period of time to the reaction mixture.
The claims of US Patent 11,291,625 (“625”) claims a antimicrobial composition comprising an antimicrobial agent, a pharmaceutically acceptable carrier material, and an N-vinyl lactam copolymer, wherein said copolymer is obtained by solution polymerization of vinyl pyrrolidone monomer units (A) and hydrophobically derivatized maleate monomer units (B) selected from mono-eicosanoyl maleate, octyl-dodecyl-maleate, mono-decyl maleate, and di-decyl maleate, wherein said polymerization comprises continuously feeding of a monomer mixture comprising: 85 weight percent of monomer (A) and 15 weight percent of mono-eicosanoyl maleate, 70-90 weight percent of monomer (A) and 10-30 weight percent of di-decyl maleate, 70-75 weight percent of monomer (A) and 25-30 weight percent of mono-decyl maleate, or 80-90 weight percent of monomer (A) and 10-20 weight percent of octyl-decyl maleate over a predetermined period of time to a reaction vessel.
  The difference between the claims of the instant application and the patented claims is that the instant claims specifically disclose a hydrophobically derivatixed monomer of general formula B and the patented claims specifically disclose that hydrophobically derivatized maleate monomer units (B) selected from mono-eicosanoyl maleate, octyl-dodecyl-maleate, mono-decyl maleate, and di-decyl maleate.  However, the instantly claimed compound of general formula B encompasses  mono-eicosanoyl maleate, octyl-dodecyl-maleate, mono-decyl maleate, and di-decyl maleate.

From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘625).  Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that 11-11 of US Patent 11,291,625 and claims 1-18 in the instant application are obvious variants, and they are not patentability distinct.



Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-18 are rejected under 35 USC 103 as being obvious over Flipsen et al. (WO2011/002278 A1, cited by Applicant in the IDS submitted 3/11/22) in view of Patarca et al. (Crit Rev Oncog. 2000;11(3-4):255-305, cited by Applicant in the IDS submitted 3/11/22) .

Applicant’s Invention

	Applicant claims an antimicrobial composition comprising an antimicrobial agent, a pharmaceutically acceptable carrier material, and an N-vinyl lactam copolymer, wherein said copolymer is obtainable by solution polymerization of vinyl pyrrolidone monomer units (A) and hydrophobically derivatized maleate monomer units (B) of the following general formula:

    PNG
    media_image1.png
    146
    208
    media_image1.png
    Greyscale


Wherein R1 and R2 are each independently hydrogen or methyl, R3 and R4 are each independently selected from hydrogen, and linear and branched C6-C20 alkyl groups, with the exception that both R3 and R4 are hydrogen, wherein said polymerization comprises the continuously feeding of a monomer mixture comprising about 70-90 weight % of monomer (A) and about 10-30 weight % of monomer (B), over a predetermined period of time to the reaction mixture.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

Flipsen et al. disclose a method for preparing an N- vinyl lactam copolymer of the general Formula I

    PNG
    media_image2.png
    160
    369
    media_image2.png
    Greyscale





wherein n= 1 or 2, x = about 99-1 mole %, preferably about 99-50 mole %; and y= 1-99 mole %, preferably 1-50 mole %, comprising reacting about 1-99 mole %, preferably 50-99 mole %, of a vinyl lactam monomer (A), and about 99-1 mole %, preferably 50-1 mole %, of a derivatized maleate monomer (B), wherein (A) and (B) are defined according to the following general formula:


    PNG
    media_image3.png
    125
    319
    media_image3.png
    Greyscale

 
wherein n is 1 or 2; R1 and R2 are each independently hydrogen or methyl; R3 and R4 are each independently selected from hydrogen, alkyl groups, aryl groups, organometallic groups and heteroalkyl and heteroaryl groups comprising at least one heteroatom other than carbon or hydrogen, with the exception that both R3 and R4 are hydrogen, and wherein said reacting is performed by solution polymerization in a solvent or solvent mixture in which both the lactam monomer (A), the maleate monomer (B) and the resultant copolymer are freely soluble in, and wherein the monomers or a mixture of the monomers is fed to the reaction mixture over a predetermined period of time, preferably at a molar ratio of lactam monomer (A) to maleate monomer (B) of one or greater (claim 1 of Flipsen et al.).  Flipsen et al. disclose that the solvent is an alcohol, an ester, a skin care oil, emulsifier or emollient (claim 3 of Flipsen et al., carrier material of the instant claims) and a personal care composition comprising the copolymer of formula I (claim 24 of Flipsen et al.) wherein  the skin care composition is preferably selected from the group consisting of water-in-oil or oil-in-water skin creams, day and night creams, eye creams, antiwrinkle creams, moisturizers, bleaching creams, vitamin creams, skin lotions, care lotions, hand and skin disinfectants and/or sanitizers, moisturizing lotions, personal hygiene care compositions, soaps, syndets, liquid washing, shower or bath preparations, nail care compositions, foot care compositions, sunscreens, repellents, shaving compositions, depilatories, and anti-acne compositions (claim 25 of Flipsen et al.).  Flipsen et al. also disclose the use of a composition comprising a copolymer of formula I for application onto at least part of a medical device or in a medical care application (claim 28 of Flipsen et al.) and an antimicrobial or antifouling composition comprising said copolymer (claim 30 of Flipsen et al.).  In Examples 12 and 13, Flipsen et al. disclose that the resultant polymer was a highly viscous solution and that diluting the material in ethanol resulted in a clear solution that when coated onto glass resulted in a clear film. The film was found to be quite resistant to bacterial growth when challenged with microorganisms (see page pages 26 and 27 of Flipsen et al.).

   With regards to the product-by-process limitations of instant claim 1 wherein Applicant claims that the copolymer is obtainable by solution polymerization of vinyl lactam monomer units (A) and hydrophobically derivatized maleate monomer units (B) selected from octyl-dodecyl-maleate, mono-decyl maleate, and di-decyl maleate wherein said polymerization comprises the continuously feeding of a monomer mixture comprising about 75-90 weight % of monomer (A) and about 10-25 weight % of monomer (B), over a predetermined period of time to the reaction mixture, .   Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

“As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.”  In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).


ONCE A PRODUCT APPEARING TO BE SUBSTANTIOALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102/103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744,180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983) .


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Flipsen et al. is that Flipsent et al. do not expressly teach the use an  antimicrobial agent selected from   quaternary ammonium compound, preferably selected from the group consisting of benzethonium chloride, other benzalkonium or benzethonium halides, including, but not limited to, benzalkonium or benzethonium bromide or fluoride, cetyl pyridinium chloride, dequalinium chloride, N-myristyl-N-methyl-morpholinium methyl sulfate, poly[N-[3- (dimethylammonio)propyl]-N'-[3-(ethyleneoxyethelene dimethylammoinio)propyl]urea dichloride], alpha-4-[1-tris(2-hydroxyethyl)ammonium chloride-2-butenyl]-omega-tris(2- hydroxyethyl)ammonium chloride, poly[oxyethylene (dimethyliminio)ethylene (dimethyliminio)-ethylene dichloride] (limitation of instant claims 11 and 12) as well as the amounts of the polymer and carrier material.  However, Patarca et al. disclose that benzalkonium salts that comprise a group of positively charged surface-active alkylamine biocides with the general formula alkyldimethylbenzylammonium chloride or bromide have antiproliferative effects on a variety of cells (including T cells) through G protein-dependent pathways, affect cytokine gene expression (downregulate tumor necrosis factor expression), and are also effective bactericidal, fungicidal, and virucidal agents with multisite (direct and immunologically mediated) inhibitory activity against many pathogens, including the human immunodeficiency virus (HIV), papillomavirus, and herpesviruses. Therefore, benzalkonium salts not only appear to be effective as disinfectants and spermicides but may also prove useful in the prevention and treatment of neoplasias and other disease, particularly those linked to viruses and originating at the skin or mucosal surface (abstract).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


	The teachings of Flipsen et al.  and Patarca et al. are directed to antimicrobial compositions and compounds that can be applied to the skin surface.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Flipsen et al.  and Patarca et al. of to arrive at the claimed antimicrobial composition at the time the instant invention was filed, with a reasonable expectation of success.  In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three antimicrobial compositions set forth prima facie obvious subject matter. 
With regards to the claimed amounts of the polymer and carrier material, the cited references do not teach the claimed amounts of the polymer and carrier material.  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result and plant species.   Determining optimal concentrations of the herbicidal components is routine experimentation and is readily practiced by one of ordinary skill.  

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



                                                      Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617